Citation Nr: 0731385	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based upon being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1970 and from June 1971 to June 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this matter in December 2006 for further 
development.  

The veteran has raised the issue of entitlement to special 
monthly compensation for paraplegia and loss of anal 
sphincter control under 38 C.F.R. § 3.350(e)(2) (2006), 
including on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2006).  As these issues are not properly 
before the Board, they are referred to the RO for appropriate 
action.  


FINDING OF FACT

In statements dated in December 2006, January 2007, and April 
2007, the veteran wrote that he no longer wished to pursue 
the issue of entitlement to special monthly compensation 
based upon being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran, as 
it relates to the issue of entitlement to special monthly 
compensation based upon being housebound, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204. 

In statements dated in December 2006 and January 2007 the 
veteran wrote that he was not claiming housebound benefits, 
and he stated that he was not housebound or unemployable.

In an April 2007 statement the veteran wrote that he had 
previously submitted a statement withdrawing his housebound 
claim and he had never requested aid and attendance.

Based upon the above statements, the veteran has withdrawn 
his appeal as to the issue of entitlement to special monthly 
compensation based upon being housebound.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to special monthly 
compensation based upon being housebound, is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


